Matter of Hiller v Hiller (2017 NY Slip Op 08825)





Matter of Hiller v Hiller


2017 NY Slip Op 08825


Decided on December 20, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SHERI S. ROMAN
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2017-00186
 (Docket Nos. V-8945-15, V-8946-15)

[*1]In the Matter of Tsipora Hiller, appellant, 
vDov Hiller, respondent.


Larry S. Bachner, Jamaica, NY, for appellant.
Janis A. Parazzelli, Floral Park, NY, for respondent.
Karen P. Simmons, Brooklyn, NY (Rachel J. Stanton and Janet Neustaetter of counsel), attorney for the children.

DECISION & ORDER
Appeal from an order of the Family Court, Kings County (Dean T. Kusakabe, J.), dated November 14, 2016. The order, upon the mother's consent, inter alia, awarded her visitation with the subject children only to the extent of awarding her visitation via Skype and supervised visitation in New York City.
ORDERED that the appeal is dismissed, without costs or disbursements.
In this proceeding pursuant to Family Court Act article 6, the mother sought visitation in Israel with the subject children. She appeals from an order dated November 14, 2016, which, inter alia, awarded her visitation with the children only to the extent of awarding her visitation via Skype and supervised visitation in New York City. The appeal must be dismissed, because the record establishes that the order was entered on the mother's consent. "[N]o appeal lies from an order entered on the consent of the appealing party" (Matter of Lemar H., 52 AD3d 602, 603; see Matter of Bobby J.C. [Faith C.], 124 AD3d 648, 648; Matter of Chloe P. Mc. [Lajohn M.], 122 AD3d 856, 856; Matter of Eunice D. [James F.D.], 111 AD3d 627, 628), since a party who consents to an order is not aggrieved thereby (see CPLR 5511; Matter of Martha S. [Linda M.S.], 26 NY3d 941, 941; Matter of Ma'Kyle L. [Myriam B.-Egbert L.], 103 AD3d 802, 802).
CHAMBERS, J.P., ROMAN, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court